In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________

                       No. 02-21-00081-CR
                  ___________________________

                    JOSEPH WEAVER, Appellant

                                   V.

                       THE STATE OF TEXAS


               On Appeal from the 462nd District Court
                       Denton County, Texas
                   Trial Court No. F21-1227-462


Before Sudderth, C.J.; Kerr, J.; and Lee Gabriel (Senior Justice, Retired,
                        Sitting by Assignment)
             Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Joseph Weaver appeals from his convictions for one count of

indecency with a child by contact and three counts of sexual assault of a child and

from his cumulative sentence of forty years’ confinement in the Institutional Division

of the Texas Department of Criminal Justice. See Tex. Penal Code Ann. §§ 12.32–.33,

21.11(a)(1), 22.011(a). In his first of four issues, Weaver contends that the jury charge

on punishment was erroneous. In his second and third issues, he argues that the

evidence was insufficient to support his convictions in count one and count three of

the indictment. In his fourth issue, Weaver argues that the trial court’s decision to

cumulate his sentences violated his right to have the jury assess his punishment and

that the trial court’s cumulated sentences are grossly disproportionate to the sentences

assessed by the jury. We affirm.

                                   I. BACKGROUND

      Weaver and Lisa1 met on the first day of their senior year in high school after

Weaver moved with his family to North Texas from Houston. Weaver and Lisa

began dating, and Lisa became pregnant. When Weaver’s family decided to move

away from the area, he made the decision to move with them. Lisa gave birth to

Kelsey when she lived with her mother, and due to all the circumstances, Kelsey


      To protect the victim’s identity, we refer to her and her family members (other
      1

than Weaver) by fictitious names. See Tex. R. App. P. 9.8 cmt. 9.10; Tex. App. (Fort
Worth) Loc. R. 7.


                                           2
formed an extremely close bond to her grandparents.2 Kelsey considers them to be a

second set of parents, and she refers to them as Monnie and Dae.

      When Kelsey was approximately five years old, Weaver and Lisa reconnected,

and he moved back to the Dallas area. Soon thereafter, he and Lisa moved in

together and ultimately married. After they married, one more daughter—Amber—

and two sons were born to Lisa and Weaver. The family lived in a house that they

had purchased on Chestnut Street in Little Elm, Texas. Despite the reunification of

Kelsey’s parents, she still spent most weekends with Monnie or Dae.

      Kelsey described how, when she was about twelve, she became increasingly

uncomfortable around Weaver due to his comments and actions towards her. She

testified at trial that the first time she remembered something inappropriate actually

occurring was after one of her softball games. When she and Weaver returned to the

Chestnut Street house, she mentioned that she felt sore from the game. Weaver told

her that he would give her a back rub, which he had done before. However, this time,

he instructed her to remove her shirt and to lie down on the couch. She testified that

she felt uncomfortable with his instruction and instead went to her room.




      Lisa’s parents lived separately when Kelsey was born, but they remained close
      2

and Kelsey spent time with each at their homes.


                                          3
      Kelsey described multiple instances of inappropriate touching that she

characterized as “gradual” that made her uncomfortable.3 She testified that when she

was sitting at a desk playing a computer video game, Weaver came into the room to

watch her play, and as they chatted, he started rubbing her back. She detailed how he

“slowly worked his way down towards [her] breasts” with his hands over her clothes

and began “massaging.” She testified that on this occasion, she did not know why he

stopped.4

      Kelsey also testified that Weaver touched her genitals and penetrated her sexual

organ on multiple occasions. One such act that she described occurred when she was

playing a video game on a large sectional couch in the living room of the home.

Kelsey explained that Lisa was in the kitchen preparing dinner and had her back to

the living area while cooking at the stove. Kelsey described the couch as deep and

explained how Weaver came over the back of the couch to sit behind her with his legs

on either side of her. Kelsey said that she was wearing athletic shorts and a t-shirt but

was not wearing underwear. She recounted how Weaver had reached around to put

      3
        At the conclusion of the State’s evidence, defense counsel requested that the
State elect the act upon which it were relying for conviction on each count. The State
identified the four acts as follows: count one—the offense that occurred in the
computer room when Weaver massaged Kelsey’s breasts over her clothes; count
two—the offense in the computer room when Weaver penetrated her sexual organ;
count three—the offense that occurred in Kelsey’s bedroom when Weaver penetrated
her sexual organ; and count 4—the last offense that occurred in Kelsey’s bedroom
when Weaver penetrated Kelsey’s sexual organ.
      4
       These are the facts alleged to support count one.


                                           4
his hand under her shorts and had massaged her genitals. She said that his hands

stayed on the outside of her vagina “that time.” She also testified that Weaver had

stopped and had “quickly withdr[awn]” his hand when Lisa said that dinner was ready.

Kelsey then related additional instances when Weaver had touched her genitals or had

penetrated her sexual organ. She described an occasion in the computer room that

was similar in how he had massaged her genitals but was memorable because her

mother was not home when it began. She related that when she and Weaver had

heard Lisa come in the house, he pulled his hand away. She explained that his hand

was near her genitals, and when specifically asked, Kelsey stated that she believed his

hand had been on the inside of her vagina.5

      When asked how many times Weaver had followed the pattern of giving a

massage to touching her vagina to penetrating her vagina, Kelsey answered, “At least

five, but I believe more.” She described another repetition of this pattern that had

occurred in her bedroom:

      [PROSECUTOR]: What happened first in that time?

      [KELSEY]: It was very similar to the other times.

      [PROSECUTOR]: Okay. Can you tell me how it started?

      [KELSEY]: With a massage.

      [PROSECUTOR]: Okay. And then what happened next?


      5
       These are the facts alleged to support count two.


                                          5
      [KELSEY]: He slowly worked his way down.

      [PROSECUTOR]: How far down did he work his way?

      [KELSEY]: To my genitals. I believe he placed a finger inside.

      [PROSECUTOR]: Inside what?

      [KELSEY]: Inside my vagina.6

      Kelsey testified about the last time that Weaver had committed an offense

against her, stating that it had occurred in 2015 in her bedroom in the home on

Chestnut Street. She described the layout of her bedroom as containing a loft bed

with a desk beneath it. She stated that she was playing a video game at that desk

when Weaver came into her room and pulled a stool diagonally behind her. Weaver

began by massaging her shoulders and worked his way down to massaging her breasts

under her clothes. He then began rubbing the outside of her vagina before inserting

his hand inside her vagina and rubbing for “what felt like forever.” Kelsey related

that at one point, she had pulled his hand away and had made a “mmm” sound to try

to stop him; although he stopped for a brief time, he then continued. She explained

how she then had frozen because “[i]t was the first time that [it] really just hit [her] as

what it was.”7




      6
       These are the facts alleged to support count three.
      7
       These are the facts alleged to support count four.


                                            6
      Kelsey testified that after this last occurrence of sexual abuse, she avoided

Weaver and told Dae that she was “uncomfortable” living at her home and wanted to

leave. Although she shared no details of why she was “uncomfortable,” Kelsey

moved out of the Chestnut Street house in 2015 and never lived with Weaver again.

Lisa was informed of Kelsey’s disclosure to Dae, and Lisa confronted Weaver.

Weaver acknowledged giving massages to Kelsey and moved out of the home. Kelsey

continued to live primarily with one of her grandparents.

      Kelsey never shared the details of Weaver’s sexual abuse of her with her family.

She testified that she did not talk about the sexual offenses against her because she

was scared. Kelsey finally reported the offenses to the police in 2020. She testified

that the timing of her report was due to the fact that she was out of her depressive

state and was at a good place in her life and due, in small part, to the fact that Lisa had

filed for divorce from Weaver. Kelsey testified that she had three younger siblings

who could be subjected to access to Weaver, without their mother present, and that

this caused her concern.

      Kelsey testified that she kept a journal from 2013 to 2015 chronicling many

events during those years. The journal included passages describing her dislike of

Weaver and how she feared him and what he would do if she reported him. Kelsey

also created a chart specifying certain occurrences of sexual abuse that she added to

contemporaneously. She testified that she did not include every instance of sexual



                                            7
abuse because she did not want to think about it. Kelsey further explained that she

quit noting instances of sexual abuse on the chart in 2013 because she had given up.

       Weaver was charged in a single indictment with one count of indecency with a

child by contact and three counts of sexual assault of a child. A jury convicted him on

all four counts and affirmatively answered special issues statutorily enhancing his

sexual-assault convictions from second-degree felonies to a first-degree felonies. See

id. § 22.011(f).

       In the punishment phase of the trial, Lisa testified that she had allowed Weaver

to return to the marital home in 2018. At that time, Kelsey was still living with one of

her grandparents. Lisa explained that after Weaver had moved back in, there was a

police investigation concerning Weaver’s younger daughter, Amber.            The State

presented evidence that Weaver had pled guilty on February 20, 2020, to Class A

misdemeanor assault of his younger daughter; the offense was a lesser-included

offense of a felony indictment. Weaver was placed on community supervision with

deferred adjudication. In addition, a protective order was granted that prohibited

Weaver from having any contact with Amber for ten years. Lisa testified that the

offense against Amber had a profound impact on her; the offense made it impossible

for her to talk about what had occurred.8 Indeed, Amber had to be hospitalized due


       The State tried to question Amber outside the presence of the jury, but she did
       8

not answer questions concerning Weaver’s actions that resulted in the charges against
him. Amber was not allowed to testify in the presence of the jury.


                                           8
to suicidal ideations. Months later, Lisa applied for and received a protective order

for both of her sons. In October 2020, the State filed a motion to proceed with an

adjudication of guilt in Weaver’s case involving Amber, alleging that Weaver had

violated a protective order.

      Also in punishment, Kelsey described for the jury the impact that Weaver’s

offenses had on her. She detailed how she had spent at least three years “in and out

of a depressive state” and had contemplated suicide on multiple occasions and how

she still suffered from panic attacks when she felt trapped or powerless.

      Weaver did not testify in the first phase of the trial, but he did testify at length

in the punishment phase. Although the reason for allowing this was not addressed on

the record, Weaver was allowed to testify to the jury in a narrative fashion.9 The State

then had an opportunity to ask questions of Weaver. Weaver was asked directly if he

had committed each offense for which the jury had found him guilty. Weaver

repeatedly answered that he did not recall committing any of the offenses. This line

of questioning culminated in his response concerning the charges in count four:

“Again, and even more emphatically, I cannot recall that happening.”             He did


      9
       Weaver’s first attorney filed a motion to withdraw, which was granted. Trial
counsel was appointed on March 29, 2021. Trial counsel filed a motion to withdraw
on May 19, 2021, which was denied in a hearing after the trial court admonished
Weaver concerning self-representation and he stated that he did not want to represent
himself. Trial counsel reurged the motion to withdraw immediately before closing
arguments in the guilt–innocence phase of the trial. The trial court again denied the
motion.


                                           9
acknowledge that he had pled guilty to misdemeanor assault of Amber, but he denied

knowing what he had done that could have resulted in those charges.

      The jury assessed his punishment at imprisonment for two years on count one,

eight years on count two, ten years on count three, and twenty years on count four.

The trial court sentenced him accordingly, ordering that the sentences run

consecutively. Weaver brought this appeal.

                          II. PUNISHMENT CHARGE

      In his first issue, Weaver contends that the trial court provided the jury with a

punishment charge that submitted outdated parole instructions because it contained

language concerning good-conduct time. Weaver correctly points out that Article

37.07, Section 4(a) of the Code of Criminal Procedure no longer refers to good-

conduct time. See Act of May 26, 2015, 84th Leg., R.S., ch. 770, § 2.08, 2015 Tex.

Gen. Laws 2321, 2366–68 (amended 2019) (current version at Tex. Code Crim. Proc.

Ann. art. 37.07, § 4(a)). Instead, the current version of Section 4(a) refers only to

parole.   See id.   The effective date of the amendment making this change was

September 1, 2019, and the proceedings in this case took place in June 2021.

      In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether the charge contains error. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). The State concedes that including the outdated language concerning

good-conduct time is error.      Because Weaver was sentenced after the 2019

amendment’s effective date, we hold that there was error in instructing the jury

                                         10
regarding parole law using Section 4(a)’s pre-amendment language. See Act of May 26,

2015, 84th Leg., R.S., ch. 770, § 2.08, 2015 Tex. Gen. Laws 2321, 2366–68 (amended

2019) (current version at Tex. Code Crim. Proc. Ann. art. 37.07, § 4(a)); Jones v. State,

No. 10-19-00350-CR, 2021 WL 4198452, at*4 (Tex. App.—Waco Sept. 15, 2021, no

pet.) (mem. op., not designated for publication) (holding jury charge on parole was

error).

          When we find error in the charge, we next consider whether an objection to the

charge was made, and we analyze the error for harm. Price v. State, 457 S.W.3d 437,

440 (Tex. Crim. App. 2015). Here, Weaver admitted that trial counsel did not timely

object to the complained–of language in the punishment charge, so he is entitled to

reversal only if he suffered egregious harm as a result of the error. See Tex. R. App.

P. 33.1. Weaver argues that he was egregiously harmed by this error.

          “An egregious harm determination must be based on a finding of actual rather

than theoretical harm.” Cosio v. State, 353 S.W.3d 766, 777 (Tex. Crim. App. 2011).

Errors that result in egregious harm are those that affect “the very basis of the case,”

“deprive the accused of a ‘valuable right,’” or “vitally affect [a] defensive theory.”

Almanza v. State, 686 S.W.2d 157, 172 (Tex. Crim. App. 1985). To determine whether

harm was egregious, we consider four factors on a case-by-case basis: (1) the jury

charge as a whole, (2) the state of the evidence, (3) the parties’ arguments, and

(4) other relevant information in the record. Arrington v. State, 451 S.W.3d 834, 840

(Tex. Crim. App. 2015) (citing Almanza, 686 S.W.2d at 171).

                                            11
                             A. Examination of Factors

                                1. Entire Jury Charge

       The trial court included the following instruction after the erroneous

instruction:

       You may consider the existence of the parole law and good conduct
       time. However, you are not to consider the extent to which good[-]
       conduct time may be awarded to or forfeited by this particular
       Defendant. You are not to consider the manner in which the parole law
       may be applied to this particular Defendant.

We presume the jury followed the trial court’s punishment charge. See Thrift v. State,

176 S.W.3d 221, 224 (Tex. Crim. App. 2005); Luquis v. State, 72 S.W.3d 355, 366 (Tex.

Crim. App. 2002). Weaver has not referred us to any evidence in the record to

support an argument that the jury did not deliberate and decide his case based on the

instructions contained in the charge as a whole.

       Weaver argues that the instruction containing good-conduct language was

“specifically intended to increase the length of sentences.” And he cites us to cases to

support his position that the legislature intended for the outdated instruction to do

just that. See, e.g., Arnold v. State, 786 S.W.2d 295, 300 (Tex. Crim. App. 1990) (stating

that the instruction is “clearly designed to increase [the] sentence” (quoting Gabriel v.

State, 756 S.W.2d 68, 70 (Tex. App.—Houston [1st Dist.] 1988, no pet.) (op. on

reh’g)); Grigsby v. State, 833 S.W.2d 573, 576 (Tex. App.—Dallas 1992, pet. ref’d)

(same). Neither party has the burden to prove harm; however, the record must bear

out that Weaver suffered actual harm and not just theoretical harm. Villareal v. State,

                                           12
453 S.W.3d 429, 436 (Tex. Crim. App. 2015). While the language complained of

might weigh in favor of finding egregious harm and while the additional language

cannot cure any harm, taken as a whole, the additional language ameliorated the harm

by instructing the jury not to consider the manner in which good-conduct time could

affect the sentence or be applied to this particular defendant.        Newman v. State,

49 S.W.3d 577, 581 (Tex. App.—Beaumont 2001, pet. ref’d) (stating that although the

additional instruction does not cure the error, the “‘curative’ instruction prevents

harm to the defendant by warning the jury it cannot consider parole and good

conduct in assessing the sentence” (quoting Rose v. State, 752 S.W.2d 529, 554 (Tex.

Crim. App. 1988), abrogated in part on other grounds by Karenev v. State, 281 S.W.3d 428,

434 (Tex. Crim. App. 2009)). The jury did not send any notes inquiring about parole,

time credit for good conduct, or their effects on the length of Weaver’s

imprisonment.10 Our review of the record reveals no indication that the jury was

confused or failed to follow the trial court’s instructions, and there is no assertion of

or evidence supporting juror misconduct. There is nothing else in the record to even

suggest that the jury failed to heed the trial court’s admonition against considering

how the operation of the parole law could affect Weaver’s term of actual

imprisonment. See Murrieta v. State, 578 S.W.3d 552, 554 (Tex. App.—Texarkana


      10
         The jury did seek clarification on a different issue by sending a note to the
trial court asking whether the punishment for each count would run consecutively or
concurrently.


                                           13
2019, no pet.). Considering the jury charge as a whole, this factor weighs against a

finding of egregious harm.

                              2. State of the Evidence

      Under this prong, we consider the state of the evidence to determine whether

the evidence made it more or less likely that the jury charge caused Weaver actual

harm. See Arrington, 451 S.W.3d at 841. The jury-charge error occurred in the

punishment charge and thus could not have affected the guilty verdicts. The jury

clearly found Kelsey to be a credible witness when it found Weaver guilty on all

counts. The strength of the State’s punishment evidence was compelling. Two young

girls were victimized by Weaver to a point that they had contemplated suicide and one

was incapable of telling what Weaver had done that resulted in a felony indictment

and his plea of guilty to assault. Weaver allegedly violated the terms of his community

supervision by violating a protective order designed to protect his children.

      Weaver was sentenced by the jury to the minimum punishment in the

indecency-with-a-child count. The punishment range for the other three counts was

confinement for five years to ninety-nine years or life in the Institutional Division of

the Texas Department of Criminal Justice. See Tex. Penal Code Ann § 12.32. His

sentences were assessed by the jury at eight years on count two, ten years on count

three, and twenty years on count four. The four sentences assessed by the jury were

not extreme given the cumulative evidence when the jury was deliberating

punishment. See Igo v. State, 210 S.W.3d 645, 647 (Tex. Crim. App. 2006) (stating that

                                           14
although appellant received a maximum sentence, other factors, including the strength

of the punishment evidence, mitigated against a finding of egregious harm); Hooper v.

State, 255 S.W.3d 262, 272 (Tex. App.—Waco 2008, pet. ref’d) (holding that a thirty-

year sentence was not severe given the range of punishment up to ninety-nine years or

life in prison). Considering the record as a whole, the state of the evidence did not

make it more likely that the inclusion of good-conduct language egregiously harmed

Weaver. This factor weighs against a finding of egregious harm.

               3. Parties’ Arguments and other Relevant Evidence

      Weaver acknowledges that “[t]he good[-]conduct and parole language was not

argued by either the State or the Defense.” We have not been referred to other

relevant evidence on this issue in the record, nor have we found any. These two

factors weigh against a finding of egregious harm.

                           B. Egregious-Harm Analysis

      Weaver argues that this case is analogous to Navratil v. State, No. 05-97-01404-

CR, 2001 WL 92688, at *3 (Tex. App.—Dallas Feb. 5, 2001, pet. ref’d) (op. on

remand, not designated for publication), and Shamburger v. State, No. 05-20-00108-CR,

2021 WL 2430903, at *8 (Tex. App.—Dallas June 15, 2021 no pet.) (mem. op., not

designated for publication). Navratil concerned a parole instruction that the defendant

would not “become eligible for parole until the actual time served plus any good-conduct

time earned equals one-half of the sentence imposed.” 2001 WL 92688, at*1. This

instruction was in error because the indictment contained a deadly-weapon allegation,

                                          15
which makes parole eligibility available only after the defendant has served one-half of

the sentence imposed, without consideration of good-conduct time. See Tex. Code

Crim. Proc. Ann. art. 37.07, § 4(a). The Dallas Court of Appeals acknowledged that

there is a four-prong test to be applied and recognized that the accused in that case

pled guilty to intoxication manslaughter with a blood-alcohol level of more than two

times the legal limit two hours after the accident, that no mention was made of parole

law or good-conduct time during argument by either side, and that there was “‘no

evidence’ the jury was confused by the instruction.” Navratil, 2001 WL 92688, at *1–

4. The court concluded that “[this] is one of those rare instances where erroneous

jury instructions alone caused egregious harm.” Id. at *4 (emphasis added). Shamburger

dealt with the same instruction as in the present case. 2021 WL 2430903, at *7. The

Dallas court in Shamburger cited Navratil as precedent for what it applied as a bright-

line rule compelling a conclusion that the defendant was egregiously harmed because

there was an “absolute misstatement of the law.” Id. at *8 (quoting Navratil, 2001 WL

92688, at *3)

      Following the decision in Navratil, the Court of Criminal Appeals addressed the

same punishment-charge error that occurred in that case performing an egregious-

harm analysis. Igo, 210 S.W.3d at 645. The Court of Criminal Appeals applied the

egregious-harm standard by weighing the four factors discussed above and found that




                                          16
although there was a misstatement of law, the weight of all the factors mitigated

against a finding of egregious harm. Id. at 647.11

      All of the factors in this case weigh against a conclusion of egregious harm.

The inclusion in the punishment jury charge of the reference to good-conduct time

and its impact on parole did not “affect the very basis of the case” or “vitally affect a

defensive theory.” Taylor v. State, 332 S.W.3d 483, 490 (Tex. Crim. App. 2011) (citing

Almanza, 668 S.W.2d at 172); Robinson v. State, No. 01-16-00565-CR, 2018 WL 454751,

at *4 (Tex. App.—Houston [1st Dist.] Jan. 18, 2018, no pet.) (mem. op, not

designated for publication) (holding that erroneous instruction regarding good-

conduct time was not egregiously harmful); see Hooper, 255 S.W.3d at 272–73 (holding

that defendant was not egregiously harmed by erroneous instruction regarding parole

eligibility); Shavers v. State, 985 S.W.2d 284, 292 (Tex. App.—Beaumont 1999, pet.

ref’d) (same). We overrule Weaver’s first issue.

                   III. SUFFICIENCY OF THE EVIDENCE

      In Weaver’s second issue, he argues that the evidence is legally insufficient to

sustain a verdict of guilty of indecency with a child because the evidence of a specific

intent to arouse or gratify the sexual desire of any person amounts to nothing more

      11
        Navratil relied on Hill v. State, 30 S.W.3d 505, 508–09 (Tex. App.—Texarkana
2000, no pet.), in which the Texarkana court did not consider the Almanza factors but
found that the jury was “inaccurately informed and misled by the court’s charge,”
which in and of itself showed egregious harm. 30 S.W.3d at 509. After Igo, the
Texarkana court explicitly accepted that Hill was “abrogated by Igo.” See Murrieta,
578 S.W.3d at 558–59.


                                           17
than speculation. In his third issue, Weaver challenges the legal sufficiency of the

evidence to support the jury’s verdict in count three that Weaver committed sexual

assault by penetrating Kelsey’s sexual organ.

                                A. Standard of Review

      Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged.          Jackson v. Virginia, 443 U.S. 307, 316,

99 S. Ct. 2781, 2787 (1979); see U.S. Const. amend. XIV. The Jackson standard of

review, which is explained below, is the “only standard that a reviewing court should

apply in determining whether the evidence is sufficient to support each element of a

criminal offense that the State is required to prove beyond a reasonable doubt.”

Brooks v. State, 323 S.W3d 893, 912 (Tex. Crim. App. 2010) (overruling Clewis v. State,

922 S.W.2d 126 (Tex. Crim. App. 1996)).           “[W]e review the sufficiency of the

evidence establishing the elements of a criminal offense under the single sufficiency

standard set out in Jackson v. Virginia.” Acosta v. State, 429 S.W.3d 621, 624 (Tex. Crim.

App. 2014).

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson, 443 U.S. at 319,

99 S. Ct. at 2789; Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017).

      This standard gives full play to the factfinder’s responsibility to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences

                                           18
from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Harrell v. State, 620 S.W.3d 910, 914 (Tex. Crim. App. 2021).

       The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Martin v. State, 635 S.W.3d 672, 679 (Tex. Crim. App.

2021). We may not re-evaluate the evidence’s weight and credibility and substitute

our judgment for the factfinder’s. Queeman, 520 S.W.3d at 622. Instead, we determine

whether the necessary inferences are reasonable based on the evidence’s cumulative

force when viewed in the light most favorable to the verdict. Braughton v. State,

569 S.W.3d 592, 608 (Tex. Crim. App. 2018); see Villa v. State, 514 S.W.3d 227, 232

(Tex. Crim. App. 2017) (“The court conducting a sufficiency review must not engage

in a ‘divide and conquer’ strategy but must consider the cumulative force of all the

evidence.”). We must presume that the factfinder resolved any conflicting inferences

in favor of the verdict, and we must defer to that resolution. Braughton, 569 S.W.3d at

608.

       To determine whether the State has met its burden to prove a defendant’s guilt

beyond a reasonable doubt, we compare the crime’s elements as defined by a

hypothetically correct jury charge to the evidence adduced at trial. Hammack v. State,

622 S.W.3d 910, 914 (Tex. Crim. App. 2021); see also Febus v. State, 542 S.W.3d 568,

572 (Tex. Crim. App. 2018) (“The essential elements of an offense are determined by

state law.”). Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or restrict the

                                           19
State’s theories of liability, and adequately describes the particular offense for which

the defendant was tried. Hammack, 622 S.W.3d at 914. The law as authorized by the

indictment means the statutory elements of the offense as modified by the charging

instrument’s allegations. Curlee v. State, 620 S.W.3d 767, 778 (Tex. Crim. App. 2021);

see Rabb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the State pleads

a specific element of a penal offense that has statutory alternatives for that element,

the sufficiency of the evidence will be measured by the element that was actually

pleaded, and not any alternative statutory elements.”).

      We must scrutinize circumstantial evidence of intent as stringently as other

types of evidence. Laster v. State, 275 S.W.3d 512, 519–20 (Tex. Crim. App. 2009).

When the record supports conflicting inferences, a reviewing court must presume—

even if it does not affirmatively appear in the record—that the trier of fact resolved

any such conflicts in favor of the prosecution and must defer to that resolution.

Petetan v. State, 622 S.W.3d 321, 337 (Tex. Crim. App. 2021).

      Juries are permitted to draw reasonable inferences from the evidence presented

at trial as long as each inference is supported by the evidence presented at trial. Carter

v. State, 620 S.W.3d 147, 150 (Tex. Crim. App. 2021). For an example of the extent to

which jurors may decide ultimate facts based on inferences, see Hooper v. State,

214 S.W.3d 9, 15–17 (Tex. Crim. App. 2007) (criticizing intermediate appellate-court

cases holding that a jury cannot determine ultimate facts by “inference stacking,”

stating that a prohibition of “inference stacking” is not part of Texas’s criminal

                                           20
jurisprudence, and holding that appellate courts must instead consider, under Jackson,

whether inferences are reasonable in light of “combined and cumulative force of all

the evidence”), and Sanders v. State, 119 S.W.3d 818, 820–21 (Tex. Crim. App. 2003).

In Winfrey v. State, the Court of Criminal Appeals discussed the difference between

reasonable inferences and mere speculation, stating that a speculation-driven

conclusion cannot support a finding beyond a reasonable doubt. 393 S.W.3d 763, 771

(Tex. Crim. App. 2013); see also McKay v. State, 474 S.W.3d 266, 270 (Tex. Crim. App.

2015) (explaining that evidence is insufficient if it “creates only a suspicion that a fact

exists”); Anderson v. State, 416 S.W.3d 884, 888 (Tex. Crim. App. 2013) (“Speculation is

mere theorizing or guessing about the possible meaning of the facts and evidence

presented.”).

                                     B. Count One

      In his second issue, Weaver argues that there is insufficient evidence that he

engaged in sexual contact with Kelsey by touching her breast for the purpose of

sexual gratification as alleged in count one of the indictment. Weaver does not argue

that the evidence is insufficient to prove that he did contact her breast; instead, he

challenges only the sufficiency of the evidence to prove the specific intent of

indecency with a child. See Tex. Penal Code Ann. § 21.11(a)(2). “The specific intent

required for the offense of indencency with a child may be inferred from a

defendant’s conduct, his remarks, and all of the surrounding circumstances.”

McKenzie v. State, 617 S.W.2d 211, 216 (Tex. Crim. App. 1981); see Bazanes v. State,

                                            21
310 S.W.3d 32, 40 (Tex. App.—Fort Worth 2010, pet. ref’d); Couchman v. State,

3 S.W.3d 155, 163 (Tex. App.—Fort Worth 1999, pet. ref’d). An oral expression of

intent is not required to prove this element. See Tyler v. State, 950 S.W.2d 787, 789

(Tex. App.—Fort Worth 1997, no pet.); Gottlich v. State, 822 S.W.2d 734, 741 (Tex.

App.—Fort Worth 1992, pet. ref’d). A complainant’s testimony alone is sufficient to

support a conviction for indecency with a child. Connell v. State, 233 S.W.3d 460, 466

(Tex. App.—Fort Worth 2007, no pet.). “Furthermore, intent can be inferred from

the appellant’s conduct after the incident.” Williams v. State, 305 S.W.3d 886, 891

(Tex. App.—Texarkana 2010, no pet.); Couchman, 3 S.W.3d at 163.

      Here, the jury heard testimony that Weaver’s sexual conduct towards Kelsey

progressed gradually, from starting with massaging sore muscles, to asking her to take

her shirt off so that he could massage her, to massaging her breasts over and under

her clothes, and ultimately to fondling and penetrating her sexual organ. This gradual

progression added each additional act into a consistent pattern that included a sudden

cessation of his inappropriate touching when he was in danger of being seen by his

wife. Upon being confronted by Lisa about Kelsey’s disclosure to Dae that she was

uncomfortable living with Weaver, Lisa described him as “quiet at first” but

eventually admitting to engaging in conduct that he characterized as “massages.”

Weaver then moved out of the house.

      Weaver’s conduct alone is sufficient to infer intent.     See Corporan v. State,

586 S.W.3d 550, 562 (Tex. App.—Austin 2019, no pet.) (holding that the jury could

                                         22
have inferred appellant’s sexual intent in touching child’s genitals by manner in which

he “cupped” her genital area); Abbott v. State, 196 S.W.3d 334, 340 (Tex. App.—Waco

2006, pet. ref’d); Gottlich, 822 S.W.2d at 741 (holding that testimony that appellant

placed his hand in a thirteen-year-old girl’s panties and “played” with her “private”

was sufficient for a rational trier of fact to infer the element of intent to arouse or

gratify sexual desire); Fetterolf v. State, 782 S.W.2d 927, 933 (Tex. App.—Houston [14th

Dist.] 1989, pet. ref’d) (holding that complainant’s testimony that appellant’s hand had

encircled her breast was sufficient evidence for a rational trier of fact to find that

appellant had touched the child with the intent to arouse his sexual desire). We

overrule Weaver’s second issue.

                                  C. Count Three

      In his third issue, Weaver argues that there is insufficient evidence to prove

that he penetrated the sexual organ of Kelsey as alleged in count three of the

indictment. After reviewing the entire record in this case and outlining the relevant

evidence above, we conclude that there is sufficient evidence to support the

penetration element of Weaver’s sexual-assault conviction in count three.

      Kelsey began her testimony concerning finger penetration with the last time

that the act had occurred—the abuse alleged in count four of the indictment. She

described that this last event took place in her bedroom and began, as was his routine,

with Weaver massaging her shoulders.           She gave details of how his massage

progressed to her breasts and ultimately to the penetration of her vagina for “what felt

                                          23
like forever.” Following that testimony, she was asked about other times that Weaver

had “actually penetrated her vagina.” She answered that there was another time in the

computer room and another in her bedroom. She was asked to describe the other act

of vaginal penetration in her bedroom. She then recounted the details of the event

that was alleged in count three. Following cross-examination, Kelsey confirmed that

the sexual assaults alleged in count three and count four both involved “times he put

his fingers in [her] vagina in [her] bedroom.”

      Weaver argues that the jury arrived at a “speculation-driven conclusion” that

there was actual penetration proven by the testimony of Kelsey as it pertained to

count three. The State argues that the jury could have drawn reasonable inferences

and weighed any conflicting evidence to find that Weaver had committed the offense

as alleged in count three. We agree with the State.

      To evaluate the sufficiency of the evidence, we consider the evidence in the

light most favorable to the verdict and determine whether any rational trier of fact

could have found the essential elements of the offense beyond a reasonable doubt.

See Acosta, 429 S.W.3d at 624–25. “This standard tasks the factfinder with resolving

conflicts in the testimony, weighing the evidence, and drawing reasonable inferences

from basic facts.” Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015).

Kelsey’s testimony concerning count three was clearly directed toward her description

of a second instance when Weaver had penetrated her vagina with his finger in her

bedroom. Whether her testimony, in which she stated that she “believed he [had]

                                           24
placed a finger inside” her vagina, conflicted for the jury to decide. See Lancon v. State,

253 S.W.3d 699, 706 (Tex. Crim. App. 2008) (noting that because resolution of

conflicting testimony is within the province of the factfinder, appellate courts must

defer to the jury’s resolution of conflicts in the evidence). The jury resolved any

conflict in Kelsey’s testimony, and the verdict establishes that the jury believed her.

Considering the evidence in the light most favorable to the verdict, we conclude that a

rational jury could have found beyond a reasonable doubt that Weaver penetrated

Kelsey’s sexual organ as alleged in count three. We overrule Weaver’s third issue.

                         IV. CUMULATION OF SENTENCES

      In Weaver’s fourth issue, he argues that the trial court erred by cumulating the

sentences that the jury assessed for the four counts of the indictment. Weaver also

argues that the cumulated sentence is grossly disproportionate to that determined by

the jury. Prior to trial, Weaver elected for the jury to assess punishment and filed a

request for noncumulative sentences.        The State filed a motion for cumulative

sentences. The jury assessed punishment at imprisonment for two years for count

one, eight years on count two, ten years on count three, and twenty years on count

four. After the trial court accepted the verdict of the jury, the State asked the trial

court to “consider the previously filed motion to stack.” The trial court granted the

State’s motion and ordered the four sentences to run consecutively—resulting in a

forty-year sentence. Weaver objected to the trial court’s stacking the sentences, and

the trial court “denied” that objection.

                                            25
      Generally, when a defendant is found guilty of more than one offense arising

out of the same criminal episode and prosecuted in a single criminal action, the

sentences shall run concurrently. Tex. Penal Code Ann. § 3.03(a). However, there are

exceptions for certain offenses when such sentences may run consecutively.

Id. § 3.03(b). Indecency with a child and sexual assault of a child are included within

those exceptions. Id. § 3.03(b)(2)(A).

      Weaver acknowledges that current Court of Criminal Appeals precedent allows

the trial court “the discretionary decision whether to cumulate individual sentences.”

Barrow v. State, 207 S.W.3d 377, 381 (Tex. Crim. App. 2006). Weaver explicitly

concedes that this intermediate court of appeals is “bound” by Barrow, which

“compels an adverse ruling.” Nevertheless, Weaver argues that Barrow was incorrectly

decided. We must leave that question to the Court of Criminal Appeals. “Because a

decision of the [C]ourt of [C]riminal [A]ppeals is binding precedent, we are compelled

to comply with its dictates.” State v. Stevenson, 993 S.W.2d 857, 867 (Tex. App.—Fort

Worth 1999, no pet.).

      Weaver also argues that the cumulated sentence of forty years doubled the

jury’s verdict and resulted in a sentence grossly disproportionate to that determined by

the jury. Weaver seems to argue that the cumulated sentence violates the prohibition

against cruel and unusual punishment found in the Eighth Amendment of the United

States Constitution. U.S. Const. amend. VIII. As stated above, the punishment for

counts two, three, and four ranged to a maximum of ninety-nine years or life in

                                          26
prison. See Tex. Penal Code Ann. § 12.32. The act of ordering the sentences to run

consecutively does not constitute cruel and unusual punishment.        Baird v. State,

455 S.W.2d 259, 259 (Tex. Crim. App. 1970); see Stevens v. State, 667 S.W.2d 534, 538

(Tex. Crim. App. 1984). In Barrow, the Court of Criminal Appeals discussed this very

issue: “The Legislature has charged the trial court with the determination of whether

to cumulate, and the trial court is free to make this determination so long as the

individual sentences are not elevated beyond their respective statutory maximums.”

207 S.W.3d at 382. Forty years does not exceed the maximum for counts two, three,

or four. We overrule Weaver’s fourth issue.

                               V. CONCLUSION

      Having overruled each of Weaver’s issues, we affirm the trial court’s judgment.


                                                    /s/ Lee Gabriel

                                                    Lee Gabriel
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 28, 2022




                                         27